Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
RESPONSE TO AMENDMENT AND ARGUMENTS
This Final Office action is responsive to the communication filed under 37 C.F.R. § 1.111 on December 29, 2020 (hereafter “Response”). The amendments to the claims are acknowledged and have been entered.
Claims 1–5, 8–15, and 18–20 are now amended.
Claims 1–20 are pending in the application, of which claims 6, 7, 16, and 17 are withdrawn from consideration.
The rejection of claim 10 under 35 U.S.C. § 112(b) is withdrawn responsive to the Applicant’s amendment thereof.
The rejection of claims 5, 12, and 15 under 35 U.S.C. § 102 as anticipated by U.S. Patent Application Publication No. 2014/0229860 A1 (“Rogers”) is withdrawn in response to the amendment narrowing the scope of those claims (either directly, or by virtue of those claims now taking on different meaning as a result of inheriting the limitations that are newly added to their respective parent claims).
However, claims 1–4, 8–11, 13–15, and 18–20 stand rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Rogers. The Applicant’s amendment and corresponding traversal of the rejection has been considered, but the Examiner is not persuaded that the amendment sufficiently narrows the scope of those claims so as to avoid anticipation by Rogers. Therefore, the Applicant’s arguments will now be addressed.
The Examiner respectfully disagrees that “Rogers does not teach ‘converting the first message into a first card based on the property information,’ as recited in claim 1 as amended.” (Response 9). The Applicant contends that Rogers is deficient 
The other independent claims recite similar limitations and are anticipated by Rogers for at least the same or similar reasons as discussed with respect to claim 1.
Accordingly, as all of the claims stand rejected, the Applicant’s request for a notice of allowance (Response 12) is respectfully denied.
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement(s) filed on March 5, 2021, January 4, 2021, and October 6, 2020 comply with the provisions of 37 C.F.R. § 1.97, 1.98, and MPEP § 609, and therefore have been placed in the application file. The information referred to therein has been considered as to the merits.
CLAIM REJECTIONS – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
 Claim 12 is rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification generally discloses “grouping multiple cards into the card collection, adjusting an order of cards in the card collection, and deleting a card from the card collection,” but fails to disclose that any of the foregoing are part of “storing the first card,” as now claimed as a result of the amendment.
Regarding “grouping multiple cards into the card collection,” paragraphs 56 and 57 explain that a single card can be grouped into a preexisting group of cards in the card collection, which is not the same as grouping multiple cards together into a group as a result of merely storing a first card.
Regarding “adjusting an order of cards,” paragraph 59 discloses that the cards in a card collection may be “reordered,” but never discloses said reordering occurring in response to “storing the first card.” Rather, the reordering operations are disclosed as separate from the storing operations.
Regarding “deleting a card from the card collection,” paragraph 54 provides that cards may be deleted from a collection in response to selecting a delete button, which is not the same as deleting a card from the card collection as part of “storing the first card.”

12.	The method of claim 1, further comprising at least one of: grouping multiple cards into the card collection; adjusting an order of cards in the card collection; deleting a card from the card collection;
CLAIM REJECTIONS – 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1–4, 8–11, 13–15, and 18–20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2014/0229860 A1 (“Rogers”).
Claim 1
Rogers discloses:
A method for managing information, the method comprising:
“FIG. 7 shows a flowchart of an activity card method or technique 700 that is consistent with at least some implementations of the present concepts.” Rogers ¶ 80.
receiving a first message during a conversation session between at least a first user and a second user; 
“At block 702 the method can receive user input relating to an activity.” Rogers ¶ 81. Specifically, as shown in Instances 11–12 (FIG. 1D), two or more users receive messages from each other in the discussion section 136. Rogers ¶ 30.

The broadest reasonable interpretation of “selecting the first message” includes embodiments where the selection is something other than “a selection of the first message by the first user” as recited in dependent claim 4, because “the presence of a dependent claim that adds a particular limitation gives rise to a presumption that the limitation in question is not present in the independent claim.” Phillips v. AWH Corp., 415 F.3d 1303, 1315 (Fed. Cir. 2005).
In this case, Rogers discloses that its software is responsible for selecting at least one of the messages in the discussion, and in response, automatically analyzing that/those message(s): “The discussion could be analyzed using natural language processing.” Rogers ¶ 31. 
converting the first message into a first card based on the property information; 
“At block 704 the method can generate an activity card based upon the activity.” Rogers ¶ 83. “At block 706 the method can populate the activity card with content derived from the user input.” Rogers ¶ 83.
storing the first card 
“The user can select to send the activity card at 230 or save the activity card at 232.” Rogers ¶ 47. 
in a card collection associated with the conversation session; 
“The activity card can function as a searchable data container about the activity that can be recalled and reviewed at a later date.” Rogers ¶ 75.
Claim 2
Rogers discloses the method of claim 1, wherein, 
receiving the first message comprises obtaining the first message from a first application in response to an operation of the first message by the first user in the first application. 

Claim 3
Rogers discloses the method of claim 1, further comprising: 
receiving a second message from a second application in response to an operation of the second message by the first user in the second application; 
In addition to adding details via discussion content, a user may take a picture with a picture application to thereby add the picture to the activity card. See Rogers ¶¶ 40–42.
converting the second message into a second card; and 
“At this point, the user can select to convert the picture into an activity card,” Rogers ¶ 41, and in response, “[t]he resultant activity card is shown in FIG. 2B.” Rogers ¶ 42.
storing the second card in the card collection. 
Much like the previous card, the user can choose to “save the activity card at 232.” Rogers ¶ 47.
Claim 4
Rogers discloses the method of claim 2, wherein, receiving the first message comprises 
obtaining the first message from the conversation session of the first application in response to a selection of the first message by the first user from messages communicated in the conversation session. 
“The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not 
In this case, the condition precedent of receiving a selection of the first message by the first user is not recited as met, and therefore, claim 4 does not actually require the limitations contingent upon that limitation to occur in order to reach a finding of anticipation or obviousness. In other words, claim 4 fails to recite the extra step of “receiving a selection of the first message by the first user from messages communicated in the conversation session.”
Claim 8
Rogers discloses the method of claim 1, further comprising 
obtaining the property information of the first message; 
“The discussion could be analyzed using natural language processing.” Rogers ¶ 31. 
and recording the property information in association with the first card. 
“Based upon the information obtained from the activity card by the natural language processing, menus, images, reviews, and/or ads from the The Seafood House and the The Steak House could be offered to and/or displayed for the users.” Rogers ¶ 32.
Claim 9
Rogers discloses the method of claim 8, 
wherein the property information comprises tag information of the first card, 
Each activity card 220 has a structure called “listed details” that is analogous to the claimed tag information. The listed details include “Who:”, “What:”, “Where:”, “When:”, and “Discussion:”. Rogers ¶ 43.
and wherein the obtaining the property information further comprising at least one of: 

“At block 706 the method can populate the activity card with content derived from the user input.” Rogers ¶ 83. For example, as shown in FIGS. 1D and 1E, the information for the activity card is obtained from messages among users having a discussion 136. See Rogers ¶¶ 30–32.
Claim 10
Rogers discloses the method of claim 9, wherein the tag information of the first card is obtained from at least one of: 
an image analysis of the first message; 
“Some implementations can utilize various techniques to derive information from the picture to populate the activity card 220. For instance, these implementations can apply optical character recognition (OCR) techniques to the picture to obtain text corresponding to the text in the picture.” Rogers ¶ 43.
a voice analysis of the first message; 
“Alternatively, voice recognition resources could be applied to the conversation and the agreement could be automatically populated onto the activity card.” Rogers ¶ 35.
and a text analysis of the first message.
“Further, because natural language processing can be utilized on the data, additional details can be provided for the user. For example, the natural language processing can determine the meaning of ‘sundown’ (e.g., that the concert starts at sundown). With that knowledge, a resource can be accessed that indicates what time sundown occurs at that location on that date. The time could then be populated in the ‘When:’ detail.” Rogers ¶ 43.
Claim 11
Rogers discloses the method of claim 8, further comprising:

“As indicated in Instance 8, the user can enter ‘mud puddle’ in the search activities field 120.” Rogers ¶ 24.
presenting a set of cards having a set of property information matching the search request.
In response, “activities can be searched based upon the user entry.” Rogers ¶ 24. Accordingly, “[t]he activity card can function as a searchable data container about the activity that can be recalled and reviewed at a later date.” Rogers ¶ 75. 
Claims 13–15 and 18 
The apparatus of claims 13–15 and 18 performs substantially the same functionality as set forth in corresponding method claims 1–3 and 10, and therefore, is anticipated by Rogers for the same reason. See also Rogers ¶ 86 (“The methods can be performed by the computing devices described above relative to FIGS. 1A-1E, 2A-2C, and/or 3, and/or by other devices and/or systems.”).
Claim 19
Rogers discloses the apparatus of claim 13, wherein the card managing module is further configured to:
group multiple cards into a card collection; 
group an order of cards in a card collection; 
add a card into a card collection; 
delete a card from a card collection; or 
share a card or a card collection.
Claim 19 recites a list of five operations, but they are tied together with the “or” conjunction, which means the scope of claim 19 extends to any analogous card managing module capable of performing any one of the five operations. 
Rogers likewise discloses a module that performs at least three of the five listed operations, and therefore, falls within the scope of claim 19: as shown in instance 2 (FIG. 1A), multiple cards 116 may be grouped into at least two different collections. For example, cards 116(1)–(4) are grouped under the “Your Activities” header 114, Rogers ¶ 12, whereas cards 116(5) and (6) are grouped under the “Past 
Claim 20
The computer readable medium of claim 20 stores substantially the same steps as those set forth in the method of claim 1, and therefore, is anticipated by Rogers for the same reasons. See also Rogers ¶ 87.

CLAIM REJECTIONS – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
I.	ROGERS AND BEAUSOLEIL TEACH CLAIM 5.
Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Rogers as applied to claim 4 above, and further in view of U.S. Patent Application Publication No. 2016/0285890 A1 (“Beausoleil”).
Claim 5
Rogers teaches the method of claim 4, further comprising: 
editing the card collection or a card in the card collection; and

sharing the card 
“The user can select to send [an] activity card at 230.” Rogers ¶ 47.
Rogers does not appear to explicitly disclose sharing an entire card collection in a conversation session.
Beausoleil, however, teaches an analogous method. By way of background, Beousoleil teaches a graphical user interface 300 for a “workspace,” the workspace comprising both a “message stream 316” (corresponding to the claimed “conversation session”) and at least one “shared folder 234,” (corresponding to the claimed “card collection”), displayed in FIG. 3 as graphical elements 310. The claimed card collection corresponds to Beausoleil’s shared folder 234 because the shared folder stores a plurality of documents analogous to the claimed cards. 
With that in mind, Beausoleil further teaches:
editing the card collection or a card in the card collection; and
“In some implementations, WS GUI 300 can include graphical elements 312 for adding a new content item to the workspace. For example, a user can select a graphical element 312 to add a new folder to shared folder 234 corresponding to the displayed workspace . . . . The user can select an existing content item on the user's client device 210 to have that content item stored in the local shared folder 214 corresponding to the workspace.” Beausoleil ¶ 74.
sharing the card collection in the conversation session.
As shown in FIG. 2, the data in shared folder 234 is shared with all of the client devices belonging to the workspace. Beausoleil ¶ 64. “WS GUI 300 can send a message to workspace server 136 indicating that a new content item has been added to shared folder 214 to cause the new content item in shared folder 214 to be 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to adapt Rogers’s method to share an entire card collection with a conversation session, rather than merely one card, as taught by Beausoleil. One would have been motivated to combine Beausoleil with Rogers because organizing all of the shared information in one place avoids “complexity and inefficiency,” e.g., “when the employee needs to figure out how to communicate with coworkers, where work related content items are located, and which applications are needed to view, create and edit the various content items (documents, files, images, media, etc.) that are necessary for performing the employee's job functions.” Beausoleil ¶ 3.
II.	ROGERS AND KING TEACH CLAIM 12.
Claim 12 is rejected under 35 U.S.C. § 103 as being unpatentable over Rogers as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2014/0337730 A1 (“King”).1
Claim 12
Rogers teaches the method of claim 1, and further teaches at least “grouping multiple cards into the card collection.” See Rogers ¶¶ 12–13. However, Rogers does not explicitly disclose deleting a card or adjusting an order of cards in the card collection. Rogers also does not explicitly disclose that its grouping of multiple cards as being part of “storing the first card.”
King, however, teaches a method of storing a first card, 

As shown in FIG. 4B, when a user selects a portion of a content item, “context presentation cards are generated based on the type of information included within the context information.” King ¶ 67. However, “the user client 100 may generate context presentation cards that combine different types of information included within the context information,” King ¶ 67, presented as a “context presentation card stack,” which “is a group of context presentation cards where the top most context presentation card is displayed on top of any additional context presentation cards.” King ¶ 52. King thus at least teaches that storing a first card may involve grouping multiple cards into a card collection or adjusting the order of the cards in the card collection. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to copy King’s technique of generating a stack of cards responsive to a request to generate said cards when implementing Rogers’s activity cards. One would have been motivated to combine King with Rogers because “the lack of display space [on a mobile device] often results in the retrieved information being presented to the user in an obtrusive manner that can be detrimental to the user’s media consumption experience,” King ¶ 5, which King explicitly solves by presenting the cards as a stack.
III.	ROGERS AND PARK TEACH CLAIM 15.
Claim 15 is rejected under 35 U.S.C. § 103 as being unpatentable over Rogers as applied to claim 14 above, and further in view of U.S. Patent Application Publication No. 2016/0371348 A1 (“Park”).2
Claim 15
Rogers teaches the apparatus of claim 14, but unlike the method of claim 4, Rogers does not appear to explicitly disclose an apparatus wherein, the information obtaining module is further configured to obtain the first message from the conversation session of the first application in response to a selection of the first message by the first user from messages communicated in the conversation session
Park, however, teaches an apparatus with an analogous information obtaining module that is configured to:
obtain the first message from the conversation session of the first application in response to a selection of the first message by the first user from messages communicated in the conversation session.
As shown in FIGS. 4A–4C, a user may select a message from a conversation by hovering a pen p1 on the message a2, and in response, related information 410 is displayed as a preview image on a popup window. Park ¶¶ 102–105.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Rogers to wait for a selection of the first message before obtaining the first message to generate a card thereby, as taught by Park. One would have been motivated to combine Park with Rogers for two reasons. First, by using Park’s technique of imposing a user selection requirement on Rogers’s natural language processing module, Rogers’s software would have gained a better understanding of which messages in the conversation should be prioritized for analyzing relevant details to add to the activity card. Additionally, prior to the claimed invention, Park had already recognized “a need in the art for an improved and more convenient method for integrated content searching in an electronic device.” Park ¶ 10.
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372. The examiner can normally be reached on M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Justin R. Blaufeld
Primary Examiner
Art Unit 2142






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Examiner cited King in a previous Office Action, and therefore, another copy of King will not appear on the Notice of References Cited attached to the present Office Action.
        2 The Examiner cited King in a previous Office Action, and therefore, another copy of Park will not appear on the Notice of References Cited attached to the present Office Action.